In her complaint the plaintiff alleges that she was injured while upon premises occupied by the defendant, "for the purpose of visiting the shrine thereon located." In the special defense it is alleged that the defendant is a charitable institution "and, as such, is not responsible to those who avail themselves of its benefits for any injuries that may be sustained through the negligence or torts of its manager, agent or servant." To this special defense the plaintiff has demurred because "the defense of a charitable institution does not constitute a good defense to an action brought by an invitee or stranger on the defendant's premises as stated in the plaintiff's complaint." The defendant claims that as the plaintiff stated in paragraph 2 of this complaint that she was on the premises "for the purpose of visiting the shrine thereon located" she thereby alleged that she was availing herself of the defendant's benefits. This is not so. It is not alleged that she was there to worship or pray at the shrine or otherwise avail herself of its benefits. If the defendant intends to claim that the plaintiff was availing herself of its benefits at the time she was injured it can allege it. The pleadings do not contain such an allegation.
   The demurrer is sustained upon the ground stated therein.